Order entered November




                                            In The
                                    Court of eaLg
                           iftt) i tritt of gexa at aILa
                                     No. 05-12-00667-CR

                           JOSE LUIS COVARRUBIAS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 283rd District Court
                                   Dallas County, Texas
                            Trial Court Cause No. Fll-00784-T

                                          ORDER
         The Court ORDERS appellant to file his brief within THIRTY DAYS of the date of this

order.




                                                  DAVID L. B
                                                  JUSTICE